
	
		II
		Calendar No. 534
		111th CONGRESS
		2d Session
		S. 2830
		[Report No. 111–264]
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Bingaman (for
			 himself, Mr. Hatch,
			 Mr. Bennett, Mr. Udall of New Mexico, Mr. Udall of Colorado, and Mr. Bennet) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Limitation on
			 fundsSection 409(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting or
			 section 411(h)(1) after section 402(g).
			(b)Use of
			 fundsSection
			 411(h)(1)(D)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30
			 U.S.C. 1240a(h)(1)(D)(ii)) is amended by inserting or 409 after
			 section 403.
			
	
		1.Abandoned mine
			 reclamation
			(a)Reclamation
			 feeSection 402(g)(6)(A) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1232(g)(6)(A)) is amended by inserting
			 and section 411(h)(1) after paragraphs (1) and
			 (5).
			(b)Filling voids and
			 sealing tunnelsSection 409(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting and
			 section 411(h)(1) after section 402(g).
			(c)Use of
			 fundsSection 411(h)(1)(D)(ii) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is amended by striking
			 section 403 and inserting section 402(g)(6), 403, or
			 409.
			
	
		August 5, 2010
		Reported with an amendment
	
